Title: From John Adams to William Bainbridge, 17 July 1816
From: Adams, John
To: Bainbridge, William,Bainbridge, Susan Hyleger



Dear Sir
Quincy July 17 1816

I thank you for your kind and obliging Invitation to me and my famility to visit the Independence. I can Scarcely imagine any thing that would give Us more pleasure, if We could bear it. But an Octogenarian Gentleman and a Septuaginarian Lady, cannot be too cautious of engaging in bold, daring and hazardous Enterprises, without an Object of public good.
If Commodore Bainbridge and his Lady can find Leisure to visit Quincy, they will be recd. with cordial Esteem by Mrs Adams and her Husband,
John Adams